UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6449


JAMES GREGORY ARMISTEAD,

                     Plaintiff - Appellant,

              v.

JENNIE BOWEN; TIMOTHY WARE; ROGER SHACKLEFORD; MOSE
DORSEY; SETH EDWARDS,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-ct-03281-BO)


Submitted: August 10, 2018                                        Decided: August 31, 2018


Before NIEMEYER, TRAXLER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James G. Armistead, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Gregory Armistead appeals the district court’s order dismissing his 42

U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. See Armistead v. Bowen, No. 5:17-ct-03281-BO (E.D.N.C.

Apr. 13, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                           2